IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 69 WM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
ALBERT LEE HESLEY,            :
                              :
               Petitioner     :


                                        ORDER


PER CURIAM
      AND NOW, this 13th day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was

negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122.    Counsel is DIRECTED to file the already-prepared Petition for

Allowance of Appeal within 5 days of this order.